DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Tozawa et al., (US 2013/0043970), and Takeuchi et al., (US 2011/0235232) in view of Sakaguchi et al., (JP2012104745A) not disclosing or suggesting, novel features of claims 1-10 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, an electronic device, comprising: 
a component body; and 
a terminal electrode formed on a mounting surface of the component body, 
wherein a chamfered part is formed at an intersection between the mounting surface and a side surface of the component body, 
an edge of the terminal electrode becomes thinner toward the chamfered part and is connected with a chamfered surface of the chamfered part, and 
the edge has an outer surface with a curvature and, when the edge ends at the chamfered surface, the curvature of the outer surface is the same as that of the chamfered surface.  (Emphasis added).

Claim 2 is allowed because claim 2 is directly or indirectly dependent of independent Claim 1.
Claim 3 recites, an electronic device, comprising: 
a component body containing an element; and 
a terminal electrode formed on a mounting surface of the component body, 
wherein a chamfered part is formed at an intersection between the mounting surface and a side surface of the component body, 
the element is connected with the terminal electrode, 
an edge of the terminal electrode becomes thinner toward the chamfered part and is connected with a chamfered surface of the chamfered part, and 
the edge has an outer surface with a curvature and, when the edge ends at the chamfered surface, the curvature of the outer surface is the same as that of the chamfered surface.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 4-6 are allowed because each claim is directly or indirectly dependent of independent Claim 3.
Claim 7 recites, an electronic device, comprising: 

a terminal electrode that is formed on the mounting surface and is not formed on the chamfered part, the terminal electrode having an edge portion, the edge portion extending from the mounting surface to the chamfered part without being formed on the chamfered surface, becoming thinner when approaching the chamfered part, and being connected with and ending at the chamfered surface, wherein
the edge has an outer surface with a curvature and, when the edge ends at the chamfered surface, the curvature of the outer surface is the same as that of the chamfered surface.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 8-10 are allowed because each claim is directly or indirectly dependent of independent Claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALCOLM BARNES/
Examiner, Art Unit 2837
1/30/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837